741 N.W.2d 516 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antoine Ray THOMAS, Defendant-Appellant.
Docket No. 134280. COA No. 277305.
Supreme Court of Michigan.
December 5, 2007.
On order of the Court, the application for leave to appeal the May 4, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would remand this case to the Court of Appeals as on leave granted.